Opinion by
Rice, P. J.,
The majority of the judges of this court who heard the case are clearly of opinion that the judgment should be affirmed for the reasons given by the learned judge of the common pleas. In view, however, of one phase of the argument of the learned counsel for appellant it seems proper to emphasize by repetition *208the proposition that lies at the foundation of the case, that, the words of the condition of the bond were not “that the remainder of the property levied upon should be sufficient to pay the rent in arrear,” which, perhaps, might have left room for argument that what was meant was that all the property levied upon should prove sufficient in value to satisfy the rent, but that the obligor should pay “any deficit or difference between the amount said Johnston shall receive from the trustees in bankruptcy of the estate of his son, William H. Shepard, . . . . upon the final distribution thereof, upon the said claim for rent to be properly filed and proved before the referee, and the said $431.” Then to remove any possible doubt as to the meaning and purpose of the bond, the parties out of abundant caution added the words, “the purpose and intent of this bond being, that unless the said Johnston shall receive from the trustee in bankruptcy his entire rent claim of $431 that the said obligor shall pay the same, or any portion thereof not paid to said Johnston from said bankrupt estate.” Whether or not the parties actually expected that the trustee in bankruptcy would disclaim, by leave of court, the hearses and casket wagon, and thus separate them from the bankrupt estate, we have no means of knowing; nor is that a material question. They must be deemed to have contracted with knowledge that such contingency might lawfully happen, hence the fact that it did happen cannot affect the defendant’s obligation to pay according to the plain and unmistakable terms of his bond. The construction of the bond being free from doubt, the sole question is, as the learned judge says, whether Johnston was bound in relief of the defendant to proceed with his distress upon goods of a bailor of the tenant which were liable only because they were found on the premises. We can add nothing profitably to the opinion of the learned judge in support of the conclusion that he was not bound so to do.
Judgment affirmed.